E                 E

                              EXAS




Mr. Uel Stephens, Chairman             Opinion No. C-354
Texas State Board of Regis-
  tration for Professional             Re:   Whether, under the stated
  Engineers                                  facts, the Texas State
1400 Congress                                Board of Registration
Austin, Texas                                for Professional Engi-
                                             neers has the authority
                                             to re-open an applica-
                                             tion for registration
                                             under Section 1.8 of
                                             Article 3271a that was
Dear Mr. Stephens:                           rejected 26 years ago.
          Your letter requesting an opinion of this office
reads in part as follows:
         "Reference is made to Section 18 of the
    Texas Engineering Registration Act, Article
    3271a, Vernon's Annotated Texas Statutes,
    Senate Bill No. 74, Acts Regular Session,
    45th Texas Legislature.
         'An individual who originally applied
    for registration as a Professional Engineer
    under the provisions of Section 18, and whose
    application was rejected, appeared before the
    board at our last meeting. This individual
    requested in writing that he be voted regis-
    tration at this time. He was accompanied by
    his attorney. Our files show that the original
    application was dated May 26, 19 8, and was
    received in this office on May 22 , 1938. The
    records further reveal that his application
    was formally rejected on August 5, 1938. . . .
         "The records in this office indicate that
    nothing more was heard from the applicant
    until March 16, 1953, when a Registered Pro-
    fessional Engineer came in to the office and
    talked with the Secretary concerning the
    application. Our records further indicate
    that the applicant came to the office and
    talked with the Secretary on July 2, 1957.

                              -1675-
Mr. Uel Stephens, page 2 (C-354)


     At that time, the applicant was advised it would
     be necessary for him to take the written examina-
     tion to be licensed to practice Engineering in
     Texas.
          1,
           . . .
          "The attorney wrote on October 9, 1964,
     requesting permission to appear before the Board
     at its October 27, 1964, meeting. The permission
     was granted, and the applicant and his attorney
     appeared. The applicant filed with the Board a
     written request to be registered under the pro-
     visions of Section 18, and stated he did not wish
     to apply to take the examination under Section 12,
     Subsection (b).
          "There has long been a rule (since 1946)   of
     the Board which reads as follows:
          "'At any time within one year after date
     of notice of action by the Board a request may
     be made for reconsideration of an application
     which has been rejected. After one year has
     expired a new application is required and must
     be made under a section of the Law available on
     the date this new application is filed.
          "'A rejected applicant may request recon-
     sideration under the section in which he applied,
     at any time within one year, without additional
     fees, but additional or explanatory evidence
     bearing on the record as filed, and of the date
     originally filed, must be furnished to the board.'"
          "The above rule was adopted under the Powers
     of the Board, which is Section 8 of the Act.
          "It is the Board's opinion that we are without
     legal authority to re-open or to reconsider at the
     present time an application for registration under
     Section 18 of Article 3271a that was rejected over
     twenty-six (26) years ago, and it is necessary for
     an applicant to re-apply under a provision of the
     Law that is presently in effect.
          "It is requested that you give us your opinion
     as to the correctness of this interpretation.


                             -1676-
Mr. Uel Stephens, Page 3,   (C-354)



          Sections 12, 18 and 21 of Article 327la prescribe
methods by which an applicant may receive a certificate of
registration to become a registered engineer in the State
of Texas. All forms of engineering are covered by this
Article which requires all persons using such knowledge and
principles when designing or supervising public construction
to have their qualifications approved by the State Board of
Registration for Professional Engineers-
223 S.W.2d 53 (Tex.Civ.App. 1949, error
            Section 18 of Article 3271a reads in part:
          I!
           . . .After this Act shall have been in
     effect one (1) year, the Board shall issue
     certificates of registration only as provided
     for in Section 12 or Section 21 thereof."
          Clearly, Section 18 was available to applicants for
registration for only one year beginning from the date of
enactment of Article 3271a. As Article 327la was enacted over
26 years ago in 1937, it is our opinion that the Board is
without legal authority under the stated facts to now issue
a certificate of registration under Section 18 of Article
3271a. The above quoted rules set forth by the Board are
properly drawn within Section 8 and are reasonably necessary
for the performance of its duties and regulation of proceedings
before it.
                     SUMMARY
          The Texas State Board of Registration for
     Professional Engineers having rejected an applica-
     tion 26 years ago under Section 18 of Article 327la
     is without legal authority to re-open the application
     and issue a certificate of registrationnunder Section
     18.

                                 Very truly yours,
                                WAGGONER CARR
                                Attorney General


                                        Gordon Houser
                                        Assistant
GH:mkh:sj


                               -1677-
Mr. Uel Stephens, page 4 (C-354)


APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
J. Arthur Sandlin
Pat Bailey
Harold Kekedy
Bill Allen
APPROVED FOR THE ATTORNEY GENERAL
BY: Stanton Stone




                             -167%